            Case 1:18-cr-00127-LM Document 57 Filed 07/22/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE
__________________________________
                                   )
UNITED STATES OF AMERICA           )
                                   )       Cr. No. 18-CR-00127-1-LM
v.                                 )
                                   )
AHMAD KHAWAJA                      )
                                   )

 DEFENDANT’S SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION
    TO REDUCE TERM OF IMPRISONMENT PURSUANT TO 18 U.S.C. §
                         3582(c)(1)(A)

       NOW COMES the Defendant, Ahmad Khawaja, by and through his counsel, Wilson,

Bush & Keefe, P.C. (“the Defendant”), and hereby respectfully submits the within

memorandum in support of his request that this Honorable Court reduce his term of

imprisonment and order him to be placed on probation or supervised release accompanied

with home confinement due to the current COVID-19 crisis at FCI Danbury and the

Defendant’s own personal circumstances. In support thereof, the Defendant submits the

following:

                                     Factual Background

       1.       The Defendant herein incorporates the factual background previously provided

to the Court.

       2.       Since the filing of his prior motion, the Defendant has been seen by medical

services at FCI Danbury. As reflected in those records that have been provided to the Court

and the government, the medical services people at FCI Danbury have diagnosed Mr.

Khawaja with Asthma.
            Case 1:18-cr-00127-LM Document 57 Filed 07/22/20 Page 2 of 5




                                      Legal Argument

       3.      The Defendant hereby reincorporates all of his prior legal arguments made in

his motion.

       4.      Additionally, the Defendant herein cites the following courts that have granted

compassionate release to inmates who have been diagnosed with Asthma considering the

associated danger to someone suffering from Asthma contracting COVID-19: United States

v. Schneider, No. 3:14-cr-30036-SEM-TSH-1, 2020 WL 2556354 (C.D. Ill. May 20, 2020);

United States v. Doshi, No. 2:13-cr-20349-AJT-LJM-1, 2020 WL 2556794 (E.D. Mich. May

20, 2020); United States v. Bright, No. 2:15-cr-00015-JPJ-PMS-5, 2020 WL 2537508 (W.D.

Va. May 19, 2020); United States v. Schafer, No. 6:18-cr-06152-EAW-1, 2020 WL 2519726

(W.D. N.Y. May 18, 2020); United States v. Lee, No. 19-CR-00419-SI-1, 2020 WL 2512415

(N.D. Cal. May 15, 2020); United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020 WL

2509107 (C.D. Ill. May 15, 2020); United States v. Young, No. CR 4:16-40036-TSH, 2020

WL 2514673 (D. Mass. May 15, 2020); United States v. Ennis, No. 3:02-cr-01430-PRM-1,

2020 WL 2513109 (W.D. Tex. May 14, 2020); United States v. Cassidy, No. 1:17-cr-00116-

WMS-MJR, 2020 WL 2465078 (W.D.N.Y. May 13, 2020); United States v. Hunt, No. 2:18-

cr-20037-DPH-DRG, 2020 WL 2395222 (E.D. Mich. May 12, 2020); United States v.

Simpson, No. 3:11-cr-00832-SI-3, 2020 WL 2323055 (N.D. Cal. May 11, 2020); United

States v. Amarrah, No. 5:17-cr-20464-JEL-EAS-1, 2020 WL 2220008 (E.D. Mich. May 7,

2020); United States v. Echevarria, No. 3:17-cr-00044-MPS-1, 2020 WL 2113604 (D.

Conn. May 4, 2020); United States v. Ardila, No. 3:03-cr-00264-SRU-1, 2020 WL 2097736

(D. Conn. May 1, 2020); United States v. Brown, No. 4:05-cr-00227-RP-CFB-1, 2020 WL

2091802 (S.D. Iowa Apr. 29, 2020); United States v. Bertrand, No. 3:00-cr-00012-LC-1,
                                              2
          Case 1:18-cr-00127-LM Document 57 Filed 07/22/20 Page 3 of 5




2020 WL 2179387 (N.D. Fla. Apr. 29, 2020); United States v. Harper, No. 7:18-cr-00025-

EKD-JCH-1, 2020 WL 2046381 (W.D. Va. Apr. 28, 2020); United States v. Handy, No.

8:04-cr-00559-PJM-7, 2020 WL 2041666 (D. Md. Apr. 28, 2020); United States v. Gorai,

No. 2:18-cr-00220-JCM-CWH-1, 2020 WL 1975372 (D. Nev. Apr. 24, 2020); United States

v. Park, No. 1:16-cr-00473-RA-1, 2020 WL 1970603 (S.D. N.Y. Apr. 24, 2020); United

States v. Williams, No. 3:17-CR-121-(VAB)-1, 2020 WL 1974372 (D. Conn. Apr. 24, 2020);

United States v. Tillman, No. 1:07-cr-00197-PLM-1, 2020 WL 1950835 (W.D. Mich. Apr.

23, 2020); United States v. Suarez, No. 1:18-cr-20175-MGC-1, Dkt. No. 180 (S.D. Fla. Apr.

20, 2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1904666 (D. Conn.

Apr. 17, 2020); United States v. Samy, No. 2:16-cr-20610-AJT-DRG-1, 2020 WL 1888842

(E.D. Mich. Apr. 16, 2020); United States v. Wen, No. 6:17-CR-06173 EAW, 2020 WL

1845104 (W.D. N.Y. Apr. 13, 2020); United States v. Smith, No. 1:12-cr-00133-JFK-1, 2020

WL 1849748 (S.D.N.Y. Apr. 13, 2020); United States v. Ben-Yhwh, No. CR 15-00830 LEK,

2020 WL 1874125 (D. Haw. Apr. 13, 2020); United States v. Burrill, No. 17-CR-00491-RS-

2, 2e (N.D. Cal. Apr. 10, 2020); United States v. Tran, No. 8:08-cr-00197-DOC-1, 2020 WL

1820520 (C.D. Cal. Apr. 10, 2020); United States v. McCarthy, No. 3:17-cr-00230-JCH-1,

2020 WL 1698732 (D. Conn. Apr. 8, 2020); United States v. Ghorbani, No. 18-cr-255-PLF

(D.D.C. Apr. 3, 2020); United States v. Hernandez, No. 1:18-cr-00834-PAE-4, 2020 WL

1684062 (S.D. N.Y. Apr. 2, 2020); United States v. Powell, No. 1:94-cr-316-ESH, 2020 WL

1698194 (D.D.C. Mar. 28, 2020); United States v. Bertrand, No. 3:00CR12/LAC, 2020 WL

2179387, at *1 (N.D. Fla. Apr. 29, 2020)("Defendant states that he is 71 years old and shows

that he suffers or suffered from multiple, serious health conditions, including prostate cancer,



                                               3
             Case 1:18-cr-00127-LM Document 57 Filed 07/22/20 Page 4 of 5




a pulmonary embolism, diabetes with two related eye surgeries, chronic kidney disease,

asthma and hypertension.")

       5.       The CDC says that moderate to severe asthma for all people—whether they

have their asthma under control or not—may put them at higher risk for severe illness from

COVID-19. See Centers for Disease Control, At Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/groups-at-higher-

risk.html (last visited May 12, 2020). The CDC then recommends actions for such people to

take, like keeping “your asthma under control,” knowing “how to use your inhaler,”

following “your Asthma Action Plan,” and, if possible, having “another member of your

household who doesn’t have asthma clean and disinfect your house for you.” Id.

       6.       The Defendant reincorporates his prior prayers for relief.

       Finally, the defense requests any such other relief as may be deemed just and

equitable.

                                                    Respectfully submitted,


                                                    Ahmad Khawaja
                                                    By and through his counsel,


DATED: July 22, 2020                                /s/Charles J. Keefe
                                                    Charles J. Keefe (N.H. Bar No. 14209)
                                                    Wilson, Bush & Keefe, P.C.
                                                    378 Main Street
                                                    Nashua, NH 03060
                                                    (603) 595-0007
                                                    keefe@wbdklaw.com




                                                4
          Case 1:18-cr-00127-LM Document 57 Filed 07/22/20 Page 5 of 5




                                       Certificate of Service

       I, Charles J. Keefe, hereby certify that true copies of the above document were
delivered to AUSA John Davis and the United States Probation Office.


                                                  /s/Charles J. Keefe
                                                  Charles J. Keefe




                                              5
